DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Dominic M. Yobbi (Reg. #76,817) on May 18, 2022. 
The application has been amended as follows: 
Claim 1, Line 42 has been amended as follows, “wherein each vane comprises a spanwise transition portion along which the leading edge”
The above amendment has been made to the claims filed May 06, 2022 to resolve a typographical error. 
Claim 1, Lines 21-35, “wherein each of the plurality of vanes… 
… has a sign convention that is positive;” have been deleted and replaced with the following, 
---	wherein each of the plurality of vanes is curved so that at a half-span location along the vane, the leading edge camber angle being measured between (i) a portion of the turbine centreline axis that extends from the leading edge point and away from the vane defining a first leading edge camber angle line and (ii) a portion of a leading edge tangent of the mean camber line at the leading edge point that extends from the leading edge point and away from the trailing edge of the vane defining a second leading edge camber line, the trailing edge camber angle being measured between (i) a portion of a line extending away from the trailing edge point parallel to the turbine centreline axis that extends from the trailing edge point and away from the leading edge of the vane defining a first trailing edge camber angle line and (ii) a portion of a trailing edge tangent of the mean camber line at the trailing edge point that extends from the trailing edge point and away from the vane defining a second trailing edge camber angle line, 
	wherein the first leading edge camber angle line is a 0° line, wherein a first rotational direction about the leading edge point is defined in a rotational direction from the first leading edge camber angle line away from a suction side of the vane and toward a pressure side of the vane, wherein a second rotational direction about the leading edge point is rotationally opposite of the first rotational direction, wherein angles measured in the first rotational direction are negative and angles measured in the second rotational direction are positive, wherein the leading edge camber angle has a sign convention that is negative, 
	wherein the first trailing edge camber angle is a 0° line, wherein a third rotational direction about the trailing edge point is defined as a rotational direction from the first trailing edge camber angle line toward the suction side of the vane and away from the pressure side of the vane, wherein a fourth rotational direction about the trailing edge point is rotationally opposite of the third rotational direction, wherein angles measured in the third rotational direction are negative and angles measured in the fourth rotational direction are positive, wherein the trailing edge camber angle has a sign convention that is positive, 
	wherein the absolute value of the leading edge and trailing edge angles is less than or equal to 180°; ---
Claim 10, Lines 21-35, “wherein each of the plurality of vanes… 
… has a sign convention that is positive;” have been deleted and replaced with the following, 
---	wherein each of the plurality of vanes is curved so that at a half-span location along the vane, the leading edge camber angle being measured between (i) a portion of the turbine centreline axis that extends from the leading edge point and away from the vane defining a first leading edge camber angle line and (ii) a portion of a leading edge tangent of the mean camber line at the leading edge point that extends from the leading edge point and away from the trailing edge of the vane defining a second leading edge camber line, the trailing edge camber angle being measured between (i) a portion of a line extending away from the trailing edge point parallel to the turbine centreline axis that extends from the trailing edge point and away from the leading edge of the vane defining a first trailing edge camber angle line and (ii) a portion of a trailing edge tangent of the mean camber line at the trailing edge point that extends from the trailing edge point and away from the vane defining a second trailing edge camber angle line, 
	wherein the first leading edge camber angle line is a 0° line, wherein a first rotational direction about the leading edge point is defined in a rotational direction from the first leading edge camber angle line away from a suction side of the vane and toward a pressure side of the vane, wherein a second rotational direction about the leading edge point is rotationally opposite of the first rotational direction, wherein angles measured in the first rotational direction are negative and angles measured in the second rotational direction are positive, wherein the leading edge camber angle has a sign convention that is negative, 
	wherein the first trailing edge camber angle is a 0° line, wherein a third rotational direction about the trailing edge point is defined as a rotational direction from the first trailing edge camber angle line toward the suction side of the vane and away from the pressure side of the vane, wherein a fourth rotational direction about the trailing edge point is rotationally opposite of the third rotational direction, wherein angles measured in the third rotational direction are negative and angles measured in the fourth rotational direction are positive, wherein the trailing edge camber angle has a sign convention that is positive, 
	wherein the absolute value of the leading edge and trailing edge angles is less than or equal to 180°; ---
Claim 11, Lines 21-35, “wherein each of the plurality of vanes… 
… has a sign convention that is positive;” have been deleted and replaced with the following, 
---	wherein each of the plurality of vanes is curved so that at a half-span location along the vane, the leading edge camber angle being measured between (i) a portion of the turbine centreline axis that extends from the leading edge point and away from the vane defining a first leading edge camber angle line and (ii) a portion of a leading edge tangent of the mean camber line at the leading edge point that extends from the leading edge point and away from the trailing edge of the vane defining a second leading edge camber line, the trailing edge camber angle being measured between (i) a portion of a line extending away from the trailing edge point parallel to the turbine centreline axis that extends from the trailing edge point and away from the leading edge of the vane defining a first trailing edge camber angle line and (ii) a portion of a trailing edge tangent of the mean camber line at the trailing edge point that extends from the trailing edge point and away from the vane defining a second trailing edge camber angle line, 
	wherein the first leading edge camber angle line is a 0° line, wherein a first rotational direction about the leading edge point is defined in a rotational direction from the first leading edge camber angle line away from a suction side of the vane and toward a pressure side of the vane, wherein a second rotational direction about the leading edge point is rotationally opposite of the first rotational direction, wherein angles measured in the first rotational direction are negative and angles measured in the second rotational direction are positive, wherein the leading edge camber angle has a sign convention that is negative, 
	wherein the first trailing edge camber angle is a 0° line, wherein a third rotational direction about the trailing edge point is defined as a rotational direction from the first trailing edge camber angle line toward the suction side of the vane and away from the pressure side of the vane, wherein a fourth rotational direction about the trailing edge point is rotationally opposite of the third rotational direction, wherein angles measured in the third rotational direction are negative and angles measured in the fourth rotational direction are positive, wherein the trailing edge camber angle has a sign convention that is positive, 
	wherein the absolute value of the leading edge and trailing edge angles is less than or equal to 180°; ---
The above amendments have been made to resolve a previous 35 U.S.C. 112(b) issue by defining the sign conventions with respect to the camber angles of the vane. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                           

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745